RECOMMENDED FOR FULL-TEXT PUBLICATION
                             Pursuant to Sixth Circuit Rule 206
                                     File Name: 09a0390p.06

                UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                   _________________


                                                X
                                                 -
 ABDULMUNAEM ABDULLAH AL-GHORBANI

                                   Petitioners, --
 and SALAH ABDULLAH ALGHURBANI,

                                                 -
                                                     No. 08-3376

                                                 ,
                                                  >
                                                 -
           v.

                                                 -
                                  Respondent. -
 ERIC H. HOLDER, JR., Attorney General,
                                                 -
                                                N
                          On Petition for Review from the
                          Board of Immigration Appeals.
                         Nos. A96 417 301; A96 417 292.
                                Submitted: October 15, 2009
                           Decided and Filed: November 9, 2009
                                                                                        *
        Before: GILMAN and GRIFFIN, Circuit Judges; STEEH, District Judge.

                                    _________________

                                          COUNSEL
ON BRIEF: Richard A. Kulics, REZA ATHARI & ASSOCIATES, Murray, Utah, for
Petitioners. David V. Bernal, Lance L. Jolley, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.
                                    _________________

                                          OPINION
                                    _________________

        RONALD LEE GILMAN, Circuit Judge. Abdulmunaem Abdullah Al-Ghorbani
(Abdulmunaem) and his brother, Salah Abdullah Motahar Alghurbani (Salah), arrived
in the United States in 1999 with non-immigrant visas. They had fled their native
country of Yemen after being threatened with death by Abdulmunaem’s father-in-law,


        *
        The Honorable George Caram Steeh, United States District Judge for the Eastern District of
Michigan, sitting by designation.


                                                1
No. 08-3376        Al-Ghorbani v. Holder                                        Page 2


General Abu Taleb, a high-ranking military officer. The Immigration and Naturalization
Service (INS) initiated removal proceedings against the brothers in 2003. At a hearing
before an Immigration Judge (IJ), the brothers petitioned for a grant of asylum, the
withholding of removal, and protection under the Convention Against Torture (CAT).
Abdulmunaem and Salah claimed that they risked being killed by the General and his
military guards if they are returned to Yemen.

       The IJ denied their applications, and the Board of Immigration Appeals (BIA)
affirmed the IJ’s decision. For the reasons set forth below, we DENY review of the
portion of the petition requesting asylum, but GRANT review of the portion of the
petition requesting the withholding of removal.

                                I. BACKGROUND

A.     Factual background

       Brothers Abdulmunaem and Salah were born and raised in Yemen. In 1994, they
enrolled in a university in the capital city of Sana’a. (Abdulmunaem’s and Salah’s last
names are spelled differently—Al-Ghorbani versus Alghurbani—apparently due to a
translation discrepancy on the part of the American immigration authorities.) While at
the university, Abdulmunaem met Hussein Mohammed Mohammed Abu Taleb
(Hussein). The two became close friends. Hussein is a member of the Hashmid clan,
one of “the highest kind of families in Yemen.” His father is a high-ranking general in
the Yemeni army who has served as an advisor to the president of Yemen. In contrast,
Abdulmunaem belongs to a clan associated with the meat-cutting industry, which is
considered “the lowest class in Yemen.”

       One fateful day at the end of 1996, Hussein asked Abdulmunaem to pick up
Hussein’s sister, Najla, from the university, where she had begun attending classes.
Abdulmunaem agreed. Upon their first meeting, Abdulmunaem and Najla instantly
connected. As Abdulmunaem explained, “we stood there for a while, I mean, me and
her. We talk. It was the beginning.” He continued: “After I meet her for a while, you
know, we start talking, I loved her—for real I loved her and she loved me, too. She was
No. 08-3376        Al-Ghorbani v. Holder                                            Page 3


the best I ever meet [sic] in my life.” The two began seeing each other at the university
in secret.

        Abdulmunaem eventually told Hussein about Abdulmunaem’s love for Najla, and
Hussein “was open-minded about it.” Hussein warned Abdulmunaem, however, about
Hussein’s father, General Abu Taleb. The General took his membership in the Hashmid
class very seriously and would not accept the courtship of his daughter by someone from
the meat-cutting class. Abdulmunaem was nevertheless hopeful because he attended the
same university where the General had sent Hussein and Najla.

        Toward the end of 1997, Abdulmunaem decided that he was going to approach
General Abu Taleb to seek permission to marry Najla. Some of Abdulmunaem’s family
members were scared about how the General would react and refused to support
Abdulmunaem’s decision. Two of Abdulmunaem’s brothers, Salah and Mutaher,
nevertheless agreed to go with Abdulmunaem to the General’s home in Sana’a.
Although Abdulmunaem was prepared for rejection, he expected that at worst the
General would be diplomatic and say that Najla was not ready to get married at that time.

        At first, the General was receptive to the proposal because he was confused about
the particular family branch to which the brothers belonged. He thought that they were
from “the Al-Ayani” part of the Al-Ghorbanis, which apparently is a higher-class part
of the family. The brothers corrected the General and told him that they instead
belonged to the “Jezarene” part, which meant the meat-cutters. Immediately upon
hearing this, the General became angry, started screaming, and asked how they dared to
come into his house and ask permission for Najla to marry Abdulmunaem. He launched
into a speech about the superiority of his family and then kicked the brothers out of his
house. Before they left, however, the General threatened Abdulmunaem and told him
to stay away from Najla. In recounting this visit to the General’s house, Salah stated that
he had never been so humiliated.

        After a few days, Hussein came to Abdulmunaem to apologize for the behavior
of his father, the General. Hussein told Abdulmunaem that the General had struck Najla
after Abdulmunaem left and that she had been “very sick” ever since. In addition, the
No. 08-3376          Al-Ghorbani v. Holder                                          Page 4


General refused to let Najla leave the house, even to go to the university. After Najla
had remained sick for some time, Najla’s mother was able to persuade the General to
allow Najla to leave the house to go to the doctor. Najla’s visit to the doctor gave
Hussein an idea about how he could get Abdulmunaem and Najla together and arrange
for them to get married in secret. He believed that the General would then be forced to
accept the marriage when Abdulmunaem and Najla presented him with an executed
marriage contract.

       To effect this plan, Hussein told the General in April 1998 that Hussein was
taking Najla to the doctor. Instead, Hussein took Najla to a friend’s house, where
Abdulmunaem met them. Hussein then acted as Najla’s guardian and gave permission
for her to marry Abdulmunaem, which allowed Abdulmunaem and Najla to execute a
marriage contract. In this way, Abdulmunaem and Najla were married in secret, without
the knowledge of the General.

       All was going relatively smoothly for the couple until Najla’s father decided in
late 1998 to have Najla marry Abdul Rahman, her first cousin and the General’s nephew.
According to Hussein, there was no longer any chance that the General would accept
Najla’s marriage to Abdulmunaem because the General had already told his family that
Najla was going to marry Abdul Rahman. Hussein then advised Abdulmunaem to “take
your wife” and run away from the General. To help them, Hussein took Najla from the
General’s house to meet Abdulmunaem in December 1998. Abdulmunaem then traveled
with Najla to his mother’s house, but his mother refused to let them stay with her
because of the danger posed by the General.           Salah then offered his home to
Abdulmunaem and Najla as a place for them to stay. The couple accepted Salah’s offer
and went there that night.

       After leaving Najla with Abdulmunaem, Hussein returned to his father’s house
and presented the General with a copy of the marriage contract. The General became
so enraged that he shot his own son in the chest with a gun. Fortunately, Hussein was
rushed to the hospital by a relative and thus did not die as a result of the gunshot wound.
The General, meanwhile, took his guards to the home of Abdulmunaem’s mother. (Due
No. 08-3376        Al-Ghorbani v. Holder                                           Page 5


to his rank in the military, the General has soldiers with him at all times, acting as his
personal guards.) When the General arrived at the house of Abdulmunaem’s mother and
she would not let him inside, the General and his guards tried to break down the door
and started shooting at the house with their guns. Abdulmunaem’s mother called the
police, but when the police arrived and saw the General, they helped him break down
the door.

        Once inside the house, the General threatened Abdulmunaem’s mother and told
her that he would kill both Abdulmunaem and Najla. Abdulmunaem’s mother still
refused to disclose the location of her son. Someone in the neighborhood, however,
sought to curry favor with the General and told him that Abdulmunaem and Najla had
left with Salah.     Another neighbor overheard this conversation and warned
Abdulmunaem’s mother that the General knew with whom the couple had departed.
Abdulmunaem’s mother in turn called Salah to warn him.

        Upon receiving his mother’s warning, Salah suggested that Abdulmunaem and
Najla flee to the home of Salah’s father-in-law in Aden, which is in southern Yemen
about seven hours away from the capital, Sana’a. Salah’s father-in-law is from India and
not well known in Yemen, so Salah believed that Abdulmunaem and Najla would be safe
there. Abdulmunaem and Najla agreed, and they immediately hired a car to take them
from Sana’a to Aden. After arriving at the house in Aden, Abdulmunaem and Najla
received a call from Salah’s wife. She told them that officers of the military and the
police had arrived at Salah’s house, searched the residence, and had taken Salah with
them.

        Salah later explained what had happened after Abdulmunaem and Najla left. It
was dark outside, and Salah heard multiple cars drive up to his house. He saw that at
least one car had a military license plate. Immediately, Salah sent his wife and son out
the back door to go stay with the neighbors. According to Salah, “I [didn’t] want [them]
to see—I [didn’t] want . . . my son or my wife [to] see me in a bad position, because I
expected every—I expected to be killed right away.”
No. 08-3376        Al-Ghorbani v. Holder                                            Page 6


       The guards of the General forced open the door to Salah’s house. At first, only
the General entered. He walked up to Salah and struck Salah in the face. Salah’s face
was covered in blood. The General’s guards then started interrogating Salah about
Abdulmunaem’s whereabouts. Salah told the guards that he did not know where
Abdulmunaem was. One of the guards, who was wearing large army boots, responded
by kicking Salah in the back. After this kick, Salah could not walk. The guards then
carried Salah out of the house, threw him into one of their trucks, and drove him to a
local police station. Salah was detained at the police station for approximately three
months.

       When Salah was first taken to the police station, he was placed in a small, three-
foot-by-three-foot room behind the jail that was separated from the rest of the building.
Salah described the four or five days that he spent locked in this room as the worst of his
life. Two of the General’s guards took shifts and stayed with Salah at all times. They
continually interrogated Salah, trying to force him to disclose the location of
Abdulmunaem and Najla. During this time, Salah never saw any police officers, only
the General’s personal guards.

       In an effort to induce Salah to reveal his brother’s location, the guards would talk
between themselves so that Salah could overhear them. They would make comments to
the effect that they were supposed to kill Salah if he did not talk, that some of Salah’s
family members had been in “accidents,” that the General’s men were following Salah’s
brothers, and that his mother’s house had been burned down. The guards would also
“talk about” Salah’s wife, telling Salah, “We can kill your family.”

       Other measures taken by the guards to weaken Salah’s resolve included pulling
out his chest hairs and standing on his toes with the heels of their army boots. The
guards deprived Salah of sleep and would not allow him to use the bathroom. Salah was
forced to either urinate and defecate on himself or in the corner of his small cell. He was
not given any blankets for warmth, even though it was the middle of the winter. On the
fourth or fifth day, the guards threw a dead, rotting cat covered with bees into Salah’s
cell and told him that they were going to burn down the home of one of his brothers. At
No. 08-3376        Al-Ghorbani v. Holder                                           Page 7


this point, Salah was crying and ready to collapse. He therefore decided to make up a
story. Salah told the guards that Abdulmunaem and Najla had fled to Saudi Arabia.
After questioning Salah further about the couple’s exact location in Saudi Arabia, the
General’s guards finally left the jail. Before leaving, however, they warned Salah that
if they did not find Abdulmunaem and Najla, Salah would be killed.

       When the General’s guards left, the police moved Salah into a larger room inside
of the jail. But whenever an official government inspector came to the police station,
Salah was moved to the back room so that he would not be discovered. After about two
months, one of the police officers took pity on Salah and called another one of Salah’s
brothers (not identified in the record) to tell him where Salah was. The brother in turn
called the “district attorney” to notify the district attorney about Salah’s detention. As
a result, a government inspector came to the jail, found Salah, and interviewed him. The
inspector discovered that Salah was being held at the behest of General Abu Taleb
without any pending charges. At that time, the General was in Saudi Arabia searching
for Abdulmunaem and Najla. Because of the General’s absence, the district attorney was
able to order Salah’s release from the jail. The inspector advised Salah, however, to
leave Sana’a as soon as possible, before the General’s return.

       Salah heeded the inspector’s advice. When Salah was released from the jail in
March 1999, he left Sana’a that same day without even stopping to see his wife and son
at his mother’s house. He traveled straight to his father-in-law’s house in Aden, where
Abdulmunaem and Najla were staying. Salah remained there for one night and then
stayed at various friends’ homes in the area for about five or six months. He was not
harmed or harassed during his time in Aden.

       While Salah was being detained at the jail in Sana’a, Abdulmunaem and Najla
lived in Aden with Salah’s father-in-law. Abdulmunaem left Aden only once for two
days in February 1999 to go to the American Embassy in Sana’a for the purpose of
obtaining a visa to travel to the United States. So that Najla could also obtain a visa,
Abdulmunaem sent his sister, who had previously traveled to the United States, with
Najla to the American Embassy in Sana’a. Both Najla and the sister were able to secure
No. 08-3376        Al-Ghorbani v. Holder                                            Page 8


visas. All three then traveled to the United States, with Abdulmunaem arriving in May
1999 and Najla and Abdulmunaem’s sister arriving in September 1999. None of them
had any trouble getting through airport security when leaving Yemen. Abdulmunaem
explained that this was because the General thought that they were in Saudi Arabia and
was not looking for them in Yemen at that time.

       Salah learned of Abdulmunaem’s plan to flee to the United States on the night
that Salah stayed at his father-in-law’s house in Aden. He decided that this was a good
idea for himself as well, so Salah briefly returned to Sana’a to obtain a visa to enter the
United States. During his time in Sana’a, Salah stayed away from his mother’s house
to avoid trouble. He obtained a visa and traveled to the United States at the end of
September 1999. His wife and son followed him a year later. They all were able to
leave Yemen without being detected by the General.

       None of Abdulmunaem and Salah’s four siblings who are still in Yemen have
been harmed. Nor has any harm come to their mother after they left the country. Since
arriving in the United States, Abdulmunaem has remained in contact with Hussein. They
have talked about the possibility of reconciliation with General Abu Taleb, but Hussein
has told Abdulmunaem that this is not likely. According to Hussein, the General is
“crazy” and would not hesitate to kill Abdulmunaem and Najla. Even Hussein has been
disowned and is no longer recognized by his father.

       Sometime in 2002, Abdulmunaem met with Dr. Al-Bishari, the Yemeni Minister
of Foreign Affairs, in Detroit, Michigan to try to repair Abdulmunaem’s relationship
with General Abu Taleb. Abdulmunaem told Dr. Al-Bishari about the situation with the
General, and Dr. Al-Bishari promised to do his best to resolve the problem. Upon
returning to Yemen, Dr. Al-Bishari met with the General, but was unable to change his
views. The General said that he had no daughter because she was dead. Similarly,
Hussein learned from his mother that the General was in complete denial of Najla’s
marriage, claimed that she was dead, and said that if he ever saw Najla, he would “make
her dead.”
No. 08-3376        Al-Ghorbani v. Holder                                           Page 9


         More recently, Abdulmunaem and Najla learned that they also have reason to
fear the actions of Abdul Rahman, the General’s nephew and “right hand,” whom the
General intended for Najla to marry. According to Hussein, Abdul Rahman constantly
reminds the General about Najla’s “dishonorable” marriage and urges the General to
“wash the shame from the family.” Abdulmunaem and Salah explained that the General
would “wash his honor” by killing Najla.

         Najla acknowledged that she is “doomed to execution” in Yemen due to the
shame that she has brought on the General’s family. The General could also elect to kill
Abdulmunaem because Abdulmunaem was the one who “assault[ed]” the General’s
honor. This form of “honor killing” remains an acceptable practice in Yemen because,
under Islamic-based law, a father cannot be prosecuted for killing his daughter or son.
Moreover, even if it were a crime, the General would not be prosecuted because of his
military authority. As described by Abdulmunaem, the General is “an agent [of the]
Yemen government.”

         Salah is “in the same basket” as Abdulmunaem and Najla because he helped
Abdulmunaem and Najla escape, and because he lied to the General’s guards about the
couple’s whereabouts. Significantly, the only reason that he was released from jail was
because the General was out of the country at the time. When the General returned and
learned that Salah had been released, the General “went crazy,” made threats, and said
that he could find Najla anywhere in Yemen. The General even took his guards to
Salah’s former residence to look for Salah, but fortunately Salah’s family no longer lived
there.

         News of Abdulmunaem’s and Salah’s applications for asylum in the United
States has traveled back to Yemen, and Najla’s intended husband, Abdul Rahman, has
spread this news to generate ill will toward them. In Yemen, an application for asylum
in another country is considered anti-government and is viewed with hostility.

         Based on this danger, Abdulmunaem and Salah seek to remain in the United
States. They are also concerned about the safety of their children. Since they left
Yemen, Abdulmunaem and Najla have had three children, and Salah and his wife have
No. 08-3376          Al-Ghorbani v. Holder                                       Page 10


had another child. All of these children were born in the United States and have lived
in this country for their entire lives. In addition, although Salah’s first child was born
in Yemen, he has lived in the United States ever since arriving with his mother in 2000.

B.     Procedural background

       After Abdulmunaem and Salah had been in the United States for over three years,
the INS commenced removal proceedings against them. This was in January 2003. The
INS charged Abdulmunaem and Salah with remaining in the United States beyond the
expiration of their visas without authorization. Abdulmunaem’s visa expired in August
1999 and Salah’s expired in October 1999. In response, Abdulmunaem and Salah
conceded removability but, in February 2005, they filed applications for asylum and the
withholding of removal under Sections 208(a)(1) and 241(b)(3)(A) of the Immigration
and Nationality Act (INA), 8 U.S.C. §§ 1158(a)(1), 1231(b)(3)(A). They claimed that
they were eligible for asylum under the INA due to their well-founded fear of
persecution on account of their membership in a particular social group. Abdulmunaem
and Salah also sought withholding of removal for this reason and for protection under
the CAT. In the alternative, they applied for the privilege of voluntary departure from
the United States.

       Abdulmunaem, Najla, and Salah appeared before the IJ in February and May
2006 and testified to the facts recounted above. In support of their applications,
Abdulmunaem and Salah also provided witness statements, personal documents, and
various articles detailing the culture of Yemen. The IJ took these matters under
advisement and issued a written decision in July 2006, which denied Abdulmunaem and
Salah any form of relief.

       In his order, the IJ found that neither Abdulmunaem nor Salah had filed
applications for asylum within the one-year statutory period set forth in
Section 208(a)(2)(B) of the INA, 8 U.S.C. § 1158(a)(2)(B), and 8 C.F.R. § 1208.4(a)(2).
In addition, they had not demonstrated the existence of changed circumstances
materially affecting their eligibility for asylum, which could have excused the
untimeliness of their applications. The IJ was not persuaded by Abdulmunaem and
No. 08-3376         Al-Ghorbani v. Holder                                         Page 11


Salah’s argument that the General’s rejection of Dr. Al-Bishari’s efforts of reconciliation
constituted changed circumstances. And even if he were to accept that argument, the IJ
concluded that they had failed to apply for asylum within a reasonable time after this
purported change in circumstances, thus obviating the potential application of this
exception.

       Putting aside the procedural defects in Abdulmunaem’s and Salah’s applications
for asylum, the IJ found that the applications should be denied on their merits. The IJ
reached this conclusion despite finding that Abdulmunaem and Salah were credible,
regardless of some minor discrepancies between their personal statements and their
testimony. He determined, however, that Abdulmunaem’s and Salah’s “accounts of past
persecution lack[ed] a sufficient nexus with one of the five protected categories.” These
five categories protected by the INA are race, religion, nationality, membership in a
particular social group, and political opinion.       INA § 101(a)(42)(A), 8 U.S.C.
§ 1101(a)(42)(A).

       The IJ reasoned that “[Abdulmunaem’s and Salah’s] fears arise from a family
grudge, not membership in a particular social group as they claim.” Moreover, even if
there was a sufficient nexus, the IJ concluded that neither Abdulmunaem nor Salah had
suffered past persecution in Yemen. Abdulmunaem was never detained by the General,
and the IJ determined that the actions taken by the General’s guards against Salah were
not severe enough to constitute persecution. Because the IJ decided that Abdulmunaem
and Salah had not demonstrated past persecution, they were not entitled to a rebuttable
presumption of future persecution.

       The IJ also found that even if the brothers had shown past persecution, the
conditions in Yemen had changed for the better since their departure. In comparing the
1999 State Report with the 2005 State Report, the IJ determined that “conditions in
Yemen have drastically improved in the six years since [Abdulmunaem and Salah]
arrived in the United States.” He continued, “There have been significant improvements
in human rights and there were no known political killings or disappearances.”
Moreover, the IJ noted that Abdulmunaem, Najla, and Salah had left Yemen through
No. 08-3376        Al-Ghorbani v. Holder                                          Page 12


regular airport security checks without being detained, and their family members in
Yemen have remained unharmed by the General. The IJ therefore concluded that even
if Abdulmunaem and Salah had demonstrated past persecution, there was evidence in the
record to rebut the presumption of a well-founded fear of future persecution.
Accordingly, Abdulmunaem and Salah were found to be ineligible for asylum. In light
of this determination, the IJ ruled that Abdulmunaem and Salah necessarily could not
make the more stringent showing required to demonstrate eligibility for either the
withholding of removal or for protection under the CAT. He also decided that the
brothers were ineligible for the privilege of voluntarily departing from the United States.

       Abdulmunaem and Salah did not challenge the IJ’s rulings regarding the CAT
or voluntary departure in their appeal to the BIA or in their petition for review before
this court. We therefore will not address these two issues. See, e.g., Ramani v. Ashcroft,
378 F.3d 554, 560 (6th Cir. 2004) (interpreting the administrative-exhaustion
requirement set forth in Section 242(d)(1) of the INA, 8 U.S.C. § 1252(d)(1), to mandate
that “only claims properly presented to the BIA and considered on their merits can be
reviewed by this court in an immigration appeal”). On the other hand, Abdulmunaem
and Salah did appeal to the BIA from the IJ’s denial of their applications for asylum and
the withholding of removal.

       The BIA affirmed the decision of the IJ. Regarding the IJ’s finding that
Abdulmunaem and Salah had not demonstrated a nexus between the claimed persecution
and a protected statutory ground, the BIA reasoned:

       [Abdulmunaem and Salah] have failed to demonstrate that the
       mistreatment they suffered at the hands of General Abu Taleb or his
       guards, or any such mistreatment that they may suffer in the future, was
       (or will be) inflicted “on account of” “membership in a particular social
       group” consisting of their family or on account of any other protected
       ground. In particular, [Abdulmunaem and Salah] have not shown that
       General Abu Taleb was motivated to harm them because of their
       membership in the Al-Ghorbani family. The respondents testified that
       General Abu Taleb did not want his daughter to marry Abdulmunaem
       because [Abdulmunaem’s] family name indicates that [Abdulmunaem
       and Salah] are from a “meat cutter” class, which is the lowest profession
       in Yemen, whereas [the General] is from the ruling, wealthy Hashemite
No. 08-3376        Al-Ghorbani v. Holder                                          Page 13


       tribe. However, the threats and mistreatment [Abdulmunaem and Salah]
       received appear to have been motivated by General Abu Taleb’s anger
       that his daughter dishonored the family by disobeying him and marrying
       without his permission. Indeed, General Abu Taleb shot his own son
       Hussein upon learning of the marriage and now will not recognize his
       son. There is no indication that this is anything other than a personal
       vendetta that General Abu Taleb has against his son-in-law for marrying
       his daughter without his permission.
(Emphasis in original.)
       The BIA also agreed with the determination of the IJ that Abdulmunaem and
Salah had failed to show a clear probability of future persecution. According to the BIA,
the record demonstrated that Abdulmunaem and Najla remained in Yemen for “some
time” without harassment and were able to leave Yemen without any problems. The
BIA also noted that Salah “obtained the help of the district attorney to secure his release
from detention,” and then remained in Yemen for six months without harm. In addition,
the BIA pointed out that despite being previously threatened by the General,
Abdulmunaem and Salah’s mother has not been further harassed. Finally, the BIA
determined that Abdulmunaem and Salah have not proven that the government of Yemen
is unwilling or unable to protect them.

       The appeals of Abdulmunaem and Salah were therefore dismissed by the BIA.
This joint petition for review followed, in which Abdulmunaem and Salah argue that the
BIA erred in finding them ineligible for either asylum or the withholding of removal.

                                    II. ANALYSIS

A.     Standard of review

       Our task is to ascertain whether substantial evidence supports the BIA’s
determination that Abdulmunaem and Salah failed to sustain their burdens of
establishing eligibility for asylum and the withholding of removal. Where, as here, the
BIA reviews the IJ’s decision and issues a separate opinion, rather than summarily
affirming the IJ’s decision, we review the BIA’s decision as the final agency
determination. Morgan v. Keisler, 507 F.3d 1053, 1057 (6th Cir. 2007). To the extent
that the BIA has adopted the IJ’s reasoning, however, we also review the IJ’s decision.
No. 08-3376         Al-Ghorbani v. Holder                                          Page 14


Khalili v. Holder, 557 F.3d 429, 435 (6th Cir. 2009). Questions of law are reviewed de
novo, but substantial deference is given to the BIA’s interpretation of the INA and
applicable regulations. Morgan, 507 F.3d at 1057. “The BIA’s interpretation of the
statute and regulations will be upheld unless the interpretation is arbitrary, capricious,
or manifestly contrary to the statute.” Id. (citation and internal quotation marks omitted).

        When reviewing administrative findings of fact, we utilize the substantial-
evidence standard. Ben Hamida v. Gonzales, 478 F.3d 734, 736 (6th Cir. 2007). Under
this standard, we must affirm the factual findings of the IJ (as affirmed by the BIA) if
the findings are supported by “reasonable, substantial, and probative evidence on the
record considered as a whole.” Ramaj v. Gonzales, 466 F.3d 520, 527 (6th Cir. 2006)
(quoting INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992)). We may not reverse such
findings simply because we would have decided them differently. Gishta v. Gonzales,
404 F.3d 972, 978 (6th Cir. 2005). Rather, “the administrative findings of fact are
conclusive unless any reasonable adjudicator would be compelled to conclude to the
contrary.” INA § 242(b)(4)(B), 8 U.S.C. § 1252(b)(4)(B). In addition, because the IJ
in the present case found that Abdulmunaem and Salah were credible, we will accept the
factual statements in the petitions and testimony as true. See Gilaj v. Gonzales, 408 F.3d
275, 285-86 (6th Cir. 2005).

B.      Asylum

        1.      Timeliness review

        The first issue raised by Abdulmunaem and Salah is whether the IJ failed to
afford them due process by not excusing the untimeliness of their applications for
asylum. Generally, to be eligible for asylum, an alien must file an application within one
year of arriving in the United States. INA § 208(a)(2)(B), 8 U.S.C. § 1158(a)(2)(B). But
the IJ may excuse the untimeliness of a late-filed application where the alien
demonstrates “either the existence of changed circumstances which materially affect the
[alien’s] eligibility for asylum or extraordinary circumstances relating to the delay in
filing an application within the [one-year period].” INA § 208(a)(2)(D), 8 U.S.C.
§ 1158(a)(2)(D).
No. 08-3376        Al-Ghorbani v. Holder                                         Page 15


       Pursuant to Section 106(a)(1)(A)(iii) of the REAL ID Act of 2005, 8 U.S.C.
§ 1252(a)(2)(D), judicial review of asylum applications denied for untimeliness is
authorized only where the appeal seeks review of “constitutional claims or matters of
statutory construction,” not where the question is “discretionary” or “factual.”
Almuhtaseb v. Gonzales, 453 F.3d 743, 748 (6th Cir. 2006); see also id. at 746 n.1
(explaining that the judicial-review provision of the REAL ID Act “applies to all appeals
from removal orders issued before, on, or after the date of the enactment” (citation and
internal quotation marks omitted)). Because the existence of changed circumstances is
an inherently factual inquiry, we lack jurisdiction to review the IJ’s and the BIA’s
factual determinations on this issue. See id. at 748.

       2.      Due process claims

       Abdulmunaem and Salah attempt to avoid the above-described jurisdictional bar
by claiming that both the IJ and the BIA committed constitutional errors when they
rejected the brothers’ asylum applications as untimely. Specifically, the brothers assert
that the IJ did not adequately set forth his reasons for reaching his decision, thereby
violating their due process rights. They also contend that the BIA erred by failing to
conduct an independent review of the record.

       Abdulmunaem and Salah correctly assert that aliens are entitled to the due
process of law in deportation proceedings. See Gilaj, 408 F.3d at 290. “Due process
requires that an alien be afforded a full and fair hearing.” Id. To prevail on a due
process claim, an alien must demonstrate that a constitutional error caused actual
prejudice; i.e., that the error materially affected the outcome of the alien’s case.
Mapouya v. Gonzales, 487 F.3d 396, 416 (6th Cir. 2007).

       In his order denying Abdulmunaem’s and Salah’s applications, the IJ detailed the
relevant facts and applicable law concerning the timeliness requirement for an asylum
application. He explained:

       The Court finds that [Abdulmunaem and Salah] have not proven any
       reason for missing the one year deadline. [They] fled Yemen to escape
       a family feud and accompanying abuse which was caused by
No. 08-3376         Al-Ghorbani v. Holder                                          Page 16


        Abdulmunaem’s marriage to the general’s daughter. [Abdulmunaem’s
        and Salah’s] hope that the situation would cool down is no excuse for
        missing the one year filing deadline. To hold otherwise would render the
        one year requirement meaningless.
        And even if Abdulmunaem and Salah had demonstrated a qualifying change in
circumstances, the IJ concluded that they had waited too long to file their applications
for asylum. The only evidence of “changed circumstances” that they had offered was
the General’s rejection of Dr. Al-Bishari’s efforts at reconciliation. Even after this
rejection, however, Abdulmunaem and Salah waited over two years to file their
applications. The IJ concluded that the applications were not filed within a reasonable
period of time after the purported change in circumstances. He therefore found the
applications to be untimely.

        In their petition for review, Abdulmunaem and Salah disagree with the IJ’s
statement that a finding in their favor would render the one-year requirement
“meaningless,” contending that this assertion was offered without reason. They also
argue that the IJ did not adequately explain his conclusion that they did not file their
applications within a reasonable time after 2002. Finally, Abdulmunaem and Salah
assert that the BIA’s opinion is “not convincing” and reflects “the same lack of
rationality as that of the Immigration Judge.”

        We find no merit in the due process arguments of Abdulmunaem and Salah. To
begin with, Abdulmunaem and Salah have not shown that either the IJ or the BIA failed
to afford them the due process of law. The explanations offered by the IJ and the BIA
are thorough enough to allow us to meaningfully review their decisions.                  As
demonstrated by the portion of the IJ’s order quoted above, the IJ adequately set forth
the underlying facts and law, as well as the basis for his decision. Similarly, the opinion
of the BIA demonstrates that the BIA independently reviewed the record. The BIA
detailed the arguments of the parties and the findings of the IJ, agreed with the
conclusions of the IJ, and exercised its lawful authority to “issue a brief order affirming,
modifying, or remanding the decision under review.” 8 C.F.R. § 1003.1(e)(5). Such
treatment does not constitute a denial of due process. See Gishta v. Gonzales, 404 F.3d
No. 08-3376        Al-Ghorbani v. Holder                                         Page 17


972, 980 (6th Cir. 2005) (rejecting a similar claim and noting that 8 C.F.R.
§ 1003.1(e)(4) authorizes the BIA to summarily affirm without opinion); Scorteanu v.
INS, 339 F.3d 407, 412 (6th Cir. 2003) (“What is required is merely that [the BIA]
consider the issues raised, and announce its decision in terms sufficient to enable a
reviewing court to perceive that it has heard and thought and not merely reacted.”
(citation and internal quotation marks omitted)).

       Moreover, even if Abdulmunaem and Salah had demonstrated a denial of due
process, they have failed to show any resulting prejudice. Dr. Al-Bishari’s failure to
reconcile the General with Abdulmunaem, Salah, and Najla does not constitute a change
in circumstances. This failed reconciliation instead shows that circumstances have not
changed: Abdulmunaem, Najla, and Salah remain estranged and under the threat of
death from the General. We thus find unpersuasive Abdulmunaem and Salah’s argument
that the changed-circumstances exception applies to excuse their untimely applications
for asylum. A remand would not result in a different outcome. Abdulmunaem and Salah
have therefore failed to demonstrate any prejudice resulting from the claimed
constitutional errors. Accordingly, we reject Abdulmunaem and Salah’s joint petition
to review the denial of their applications for asylum.

C.     Withholding of removal

       The second issue raised by Abdulmunaem and Salah is whether the BIA erred
in affirming the IJ’s determination that they were not entitled to the withholding of
removal because they failed to demonstrate persecution on account of their membership
in a particular social group. To be eligible for withholding of removal pursuant to the
INA, an alien must establish that “the alien’s life or freedom would be threatened in [the
proposed country of removal] because of the alien’s race, religion, nationality,
membership in a particular social group, or political opinion.” INA § 241(b)(3)(A),
8 U.S.C. § 1231(b)(3)(A). The alien must establish a “clear probability of persecution,”
meaning that “it is more likely than not that the alien would be subject to persecution.”
INS v. Stevic, 467 U.S. 407, 413, 424 (1984).            Thus, the burden of proof for
demonstrating eligibility for the withholding of removal is more stringent than the
No. 08-3376        Al-Ghorbani v. Holder                                          Page 18


burden for establishing eligibility for asylum, which requires only a “reasonable
possibility of suffering such persecution.” Gilaj v. Gonzales, 408 F.3d 275, 283 (6th Cir.
2005) (quoting 8 C.F.R. § 1208.13(b)(2)(i)(B)).

       The issue before us is whether substantial evidence supports the conclusion of
the BIA that Abdulmunaem and Salah were ineligible for the withholding of removal.
This requires the resolution of two issues. First, we must consider whether the record
compels a finding that Abdulmunaem and Salah were in fact members of a particular
social group for purposes of the statute. See Castellano-Chacon v. INS, 341 F.3d 533,
545 (6th Cir. 2003) (setting forth the two factors for reviewing the denial of a claim for
the withholding of removal). Second, we must determine whether Abdulmunaem and
Salah have “presented sufficient evidence to compel a finding that [they] would, more
likely than not, be persecuted on the basis of that membership.” See id. (same).

       1.      Particular social group

       The BIA has defined a “particular social group” as “a group of persons all of
whom share a common, immutable characteristic.” In re Acosta, 19 I. & N. Dec. 211,
233 (B.I.A. 1985), overruled on other grounds by In re Mogharrabi, 19 I. & N. Dec. 439
(B.I.A. 1987). “[W]hatever the common characteristic that defines the group, it must be
one that the members of the group either cannot change, or should not be required to
change because it is fundamental to their individual identities or consciences.” Id.; see
also Castellano-Chacon, 341 F.3d at 546, 549 (adopting the BIA’s definition of a “social
group” and holding that tattooed youths fall outside of that definition).

       Since Acosta, the BIA has stated that the two key characteristics of a particular
social group are particularity and social visibility. In re S-E-G-, 24 I. & N. Dec. 579,
582 (B.I.A. 2008). “The essence of the ‘particularity’ requirement . . . is whether the
proposed group can accurately be described in a manner sufficiently distinct that the
group would be recognized, in the society in question, as a discrete class of persons.”
Id. at 584. Social visibility, on the other hand, requires “that the shared characteristic
of the group should generally be recognizable by others in the community.” Id. at 586.
The shared characteristic “must be considered in the context of the country of concern
No. 08-3376         Al-Ghorbani v. Holder                                          Page 19


and the persecution feared.” Id. at 586-87; see also In re R-A-, 22 I. & N. Dec. 906, 918
(B.I.A. 1999) (noting that “for the group to be viable . . . , we believe there must also be
some showing of how the characteristic is understood in the alien’s society, such that we,
in turn, may understand that the potential persecutors in fact see persons sharing the
characteristic as warranting suppression or the infliction of harm”) (vacated and
remanded by the Attorney General on January 19, 2001 for reconsideration “in light of
the final rule” proposed at 65 Fed. Reg. 76,588 (Dec. 7, 2000), which was never
finalized, and again remanded by the Attorney General on September 25, 2008 to the
BIA to “proceed as it sees fit with its reconsideration . . . based on the current
regulations, because the proposed rule has not been made final,” 24 I. & N. Dec. 629,
630-31 (Att’y Gen. 2008)).

        In the present case, Abdulmunaem and Salah have offered several characteristics
of the social group to which they purportedly belong. These characteristics include
“people who have flaunted traditional Islamic values by marrying despite the
disapproval of traditional families,” “young, westernized people [who] have defied the
traditional norms of society,” “the Al-Ghorbani (or Alghurbani) family,” “their family,
who, as members of a less valued social class, i.e. traditionally meatcutters . . . have
defied the norms of Yemeni society by getting married despite being forbidden to,” and
“those who dishonored the family by disobedience or marrying without permission.”
(Alterations, citations, and internal quotation marks omitted.)

        The IJ did not expressly decide whether Abdulmunaem and Salah belonged to
a particular social group as defined by the statute, but instead determined that they had
failed to demonstrate the required nexus between the alleged persecution and a protected
statutory ground. In affirming the decision of the IJ, the BIA similarly assumed without
deciding that Abdulmunaem and Salah belonged to a particular social group and agreed
with the IJ that the evidence did not establish the requisite nexus.

        Abdulmunaem and Salah’s claimed social group has two facets, one familial and
the other based on their opposition to a particular Yemeni social norm. The first
characteristic of their proffered social group—membership in the same family—is
No. 08-3376          Al-Ghorbani v. Holder                                        Page 20


widely recognized by the caselaw. Acosta, 19 I. & N. Dec. at 233 (recognizing “kinship
ties”); see also In re H-, 21 I. & N. Dec. 337, 342-43 (B.I.A. 1996) (recognizing as a
social group the Marehan subclan of Somalia, which shares ties of kinship and linguistic
commonalities). Specifically, as acknowledged by this court and by other circuits, a
family is a “particular social group” if it is recognizable as a distinctive subgroup of
society. See, e.g., Toma v. Gonzales, 179 F. App’x 320, 324-25 (6th Cir. 2006)
(recognizing those who possessed “immutable kinship ties to family members who were
politically active in the Iraqi resistance” as a social group); Ayele v. Holder, 564 F.3d
862, 869-70 (7th Cir. 2009) (“Our circuit recognizes a family as a cognizable social
group under the INA, as do our sister circuits.” (citations omitted)); Gebremichael v.
INS, 10 F.3d 28, 36 (1st Cir. 1993) (“There can, in fact, be no plainer example of a social
group based on common, identifiable and immutable characteristics than that of the
nuclear family.”).

       In the present case, the Al-Ghorbani family possesses several common,
immutable characteristics that establish it as a particular social group. The first shared
characteristic is the ties of kinship. In addition, “Al-Ghorbani” designates the particular
region of Yemen in which the family historically resided. The branch of the family to
which Abdulmunaem and Salah belong—the “Jezarene”—further designates them as
being affiliated with the meat-cutter class, which is considered the lowest class of
persons in Yemen. Thus, the Jezarene branch of the Al-Ghorbani family shares the
common, immutable characteristics of kinship, regional background, and class. It
therefore qualifies as a particular social group under the INA.

       Abdulmunaem and Salah offer a second characteristic of their proposed social
group: it is made up of young, westernized people who have defied traditional, Islamic
values by marrying without paternal permission. This description, based on opposition
to repressive and discriminatory cultural traditions, also finds support in the caselaw.
For example, the United States Court of Appeals for the Third Circuit has commented
that Iranian feminists who refuse to conform to the government’s gender-specific laws
and social norms constitute a particular social group. Fatin v. INS, 12 F.3d 1233, 1241
No. 08-3376        Al-Ghorbani v. Holder                                          Page 21


(3d Cir. 1993). Now-Justice Samuel Alito, writing for the court, explained that “if a
woman’s opposition to the Iranian laws in question is so profound that she would choose
to suffer the severe consequences of noncompliance, her beliefs may well be
characterized as ‘so fundamental to [her] identity or conscience that [they] ought not be
required to be changed.’” Id. (quoting Acosta, 19 I. & N. Dec. at 234).

       Other circuits have recognized similar social groups. See, e.g., Yadegar-Sargis
v. INS, 297 F.3d 596, 603 (7th Cir. 2002) (identifying “Christian women in Iran who do
not wish to adhere to the Islamic female dress code” as a particular social group); Safaie
v. INS, 25 F.3d 636, 640 (8th Cir. 1994) (concluding that “Iranian women who advocate
women’s rights or who oppose Iranian customs relating to dress and behavior” could
constitute a particular social group), superseded by statute on other grounds, as
recognized in Rife v. Ashcroft, 374 F.3d 606, 614-15 (8th Cir. 2004); see also In re
Kasinga, 21 I. & N. Dec. 357, 365 (B.I.A. 1996) (recognizing as a particular social group
“young women of the Tchamba-Kunsuntu Tribe who have not had [female genital
mutilation], as practiced by that tribe, and who oppose the practice”). These cases
demonstrate that a particular social group may be made up of persons who actively
oppose the suppression of their core, fundamental values or beliefs.

       In this country, the right to marry is considered fundamental. Loving v. Virginia,
388 U.S. 1, 12 (1967) (overturning the convictions of a married couple charged with
violating Virginia’s ban on interracial marriages and concluding that marriage is “one
of the basic civil rights of man” and “fundamental to our very existence and survival”
(citation and internal quotation marks omitted)). Persons who are forbidden to marry,
or those who oppose discriminatory restrictions on marriage, may therefore constitute
a particular social group. See Faruk v. Ashcroft, 378 F.3d 940, 943 (9th Cir. 2004) (“We
have established that persecution for marrying between races, religions, nationalities,
social group memberships, or political opinion is persecution on account of a protected
ground.” (alterations, citation, and internal quotation marks omitted)); cf. Chen v.
Ashcroft, 381 F.3d 221, 231 (3d Cir. 2004) (finding no persecution where under-aged
persons in China were not permanently barred from marriage).
No. 08-3376        Al-Ghorbani v. Holder                                          Page 22


       Abdulmunaem and Salah belong to a social group that opposes the repressive and
discriminatory Yemeni cultural and religious customs that prohibit mixed-class
marriages and require paternal consent for marriage. The active opposition of both
Abdulmunaem and Salah distinguishes them from an impermissibly broad category of
“young” or “westernized” persons in Yemen. See, e.g., Rreshpja v. Gonzales, 420 F.3d
551, 555 (6th Cir. 2005) (explaining that “generalized, sweeping classifications” of
persons do not constitute a particular social group under the INA); Sharif v. INS, 87 F.3d
932, 936 (7th Cir. 1996) (describing the cognizability of westernized Iranian women as
a particular social group “debatable at best”).

       Moreover, Abdulmunaem and Salah have been identified by their community as
persons opposing Yemen’s traditional, paternalistic, Islamic marriage traditions. The
family members who refused to support Abdulmunaem’s marriage to Najla, the neighbor
of Abdulmunaem and Salah’s mother who reported the brothers’ whereabouts to the
General, and the local authorities who permitted Salah to be detained for months without
charges and refused to prosecute the General for shooting his own son demonstrate that
opposition to Yemeni marriage traditions is a characteristic which Yemeni society
generally, and the General specifically, “seeks to overcome.” See Khalili v. Holder, 557
F.3d 429, 436 (6th Cir. 2009) (defining persecution as the infliction of harm to overcome
a characteristic of the victim). Because of the fundamental nature of marriage, this is a
characteristic that Abdulmunaem and Salah should not be required to change. See
Acosta, 19 I. & N. Dec. at 233. Accordingly, the “opposition” aspect of their actions
places them in an identifiable social group.

       2.      Persecution because of social group membership

       We next consider whether Abdulmunaem and Salah would be subject to
persecution in Yemen because of their membership in a particular social group, thus
entitling them to the withholding of removal. “Unlike a discretionary asylum grant,
withholding of removal is mandatory if the applicant can establish a clear probability of
future persecution.” Mapouya v. Gonzales, 487 F.3d 396, 413-14 (6th Cir. 2007).
No. 08-3376        Al-Ghorbani v. Holder                                          Page 23


       Persecution is defined as “the infliction of harm or suffering by the government,
or persons the government is unwilling or unable to control, to overcome a characteristic
of the victim.” Khalili, 557 F.3d at 436 (citation and internal quotation marks omitted).
Because a critical element of persecution is motive, a petitioner “must provide some
evidence of it, direct or circumstantial.” INS v. Elias-Zacarias, 502 U.S. 478, 483 (1992)
(emphasis in original). One cannot simply presume that persecution is on account of a
statutory ground. Zoarab v. Mukasey, 524 F.3d 777, 780 (6th Cir. 2008). Instead, in
considering whether an alien has demonstrated the required nexus, this court has
instructed:

       In addition to examining the nature of the conduct on which an
       application for asylum is based, we have looked to the overall context of
       the applicant’s situation to ascertain whether the applicant has been
       subjected to persecution within the meaning of the INA so as to give rise
       to a presumption of a well-founded fear of future persecution.
Gilaj v. Gonzales, 408 F.3d 275, 285 (6th Cir. 2005).

       Asylum and the withholding of removal are “not available to an alien who fears
retribution solely over personal matters.” Zoarab, 524 F.3d at 781 (emphasis added).
But when an applicant demonstrates that he or she “was persecuted on the basis of more
than one factor,” the applicant is eligible for asylum or the withholding of removal “so
long as one of those factors is a protected ground under the INA.” Marku v. Ashcroft,
380 F.3d 982, 988 n.10 (6th Cir. 2004). Based on this principle, the United States Court
of Appeals for the Second Circuit reversed a decision of the BIA in which the BIA found
that a union leader from Guatemala was targeted by the government because of his
economic beliefs rather than for political reasons. Osorio v. INS, 18 F.3d 1017, 1028 (2d
Cir. 1994). The Second Circuit found that the issue was not so clear cut, explaining that
“the conclusion that a cause of persecution is economic does not necessarily imply that
there cannot exist other causes of the persecution.” Id. In reversing the BIA, the court
reasoned that “[a]ny attempt to unravel economic from political motives is untenable in
this case.” Id. at 1029.
No. 08-3376        Al-Ghorbani v. Holder                                         Page 24


       Similarly, in the instant case, the General’s personal motives cannot be unraveled
from his motives based on Abdulmunaem and Salah’s social class and their opposition
to Yemeni paternalistic rights. The conflict was caused by the General’s refusal to
permit Abdulmunaem to marry Najla precisely because of the meat-cutter class to which
Abdulmunaem and his family belong. Although the immediate cause of the General’s
anger was the defiance of his wishes through Abdulmunaem’s secret marriage to Najla,
the underlying cause of the General’s wrath was his class prejudice. The affront to the
General’s honor was based on the fact that his daughter had run away with a lower-class
man whom the General perceived to be unworthy. Thus, the BIA erred in finding that
the sole motivation for the General’s actions was his personal vendetta against
Abdulmunaem and Najla for disobeying him.

       Abdulmunaem and Salah added insult to injury by openly opposing Yemeni
cultural traditions once the secret marriage was discovered. Yemeni society recognizes
a father’s right to control who his daughter marries and permits a father to punish—and
even kill—those who defy this tradition and insult the family honor. Rather than giving
up his marriage to Najla and submitting to the General’s rights as Najla’s father,
however, Abdulmunaem took Najla to southern Yemen. Salah similarly refused to
recognized the paternal rights of the General and would not disclose the location of
Abdulmunaem and Najla, despite being detained and abused by the General’s guards.
Abdulmunaem’s and Salah’s refusal to submit to the paternalistic traditions of Yemen
therefore gives the General further cause—recognized by Yemeni society—to kill the
brothers. Indeed, the General has repeatedly made this very threat.

       These facts, when viewed in “the overall context of the applicant[s’] situation,”
Gilaj, 408 F.3d at 285, demonstrate that the General’s prejudice and traditional views
underlay all of his actions. And because of the General’s actions, Abdulmunaem and
Salah were forced to choose between their fundamental values and their personal safety.
One cannot fairly distinguish the General’s personal vendetta from his prejudice and
traditional views. The motivations are inextricably intertwined. Thus, the record
No. 08-3376        Al-Ghorbani v. Holder                                          Page 25


compels a finding that Abdulmunaem and Salah have proven the required nexus between
the General’s threats of death and their membership in a particular social group.

       The BIA alternatively concluded that even if Abdulmunaem and Salah had
demonstrated the requisite nexus, they had not established a clear probability of future
persecution due to the unwillingness or inability of the government in Yemen to assist
them. Abdulmunaem and Salah, according to the government, have waived any
challenge to this finding because they “failed to challenge this aspect of the Board’s
decision” in their opening brief. To the contrary, Abdulmunaem and Salah expressly
challenged this finding in their opening brief by stating that the BIA “made selective use
of the country materials” and failed to properly consider their evidence of the conditions
in Yemen. They argue that the BIA’s finding that they could seek the assistance of the
government in Yemen “does not even pass the ‘giggle’ test.” Thus, Abdulmunaem and
Salah have preserved this issue for review.

       Contrary to the conclusion of the BIA, the record shows that Abdulmunaem and
Salah could not reasonably expect the assistance of the government in Yemen. They
contend, and the U.S. Attorneys Office does not apparently dispute, that the actions of
General Abu Taleb are attributable to the Yemeni government. Even if this were not the
case, Abdulmunaem and Salah have provided compelling evidence that the Yemeni
government is unwilling or unable to control the General’s actions. The General, for
example, shot his own son, and Abdulmunaem testified that the General has never been
prosecuted for this action. In addition, instead of protecting Abdulmunaem’s mother
from the General, the police actually helped the General break into her house. Salah was
also detained in jail without charges for three months on the General’s orders, to say
nothing of his abuse by the General’s guards. Although the BIA relied on the fact that
a local district attorney was able to order Salah’s release, the record shows that Salah
was released only because the General had left the country to look for Abdulmunaem
and Najla.

       The BIA also gave great weight to the fact that Salah remained in Aden for
several months before fleeing to the United States, and that Abdulmunaem, Salah, and
No. 08-3376        Al-Ghorbani v. Holder                                        Page 26


Najla were able to leave Yemen without being caught. At that time, however, the
General was under the impression that they were in Saudi Arabia, and he was looking
for them there. We therefore conclude that the points relied on by the BIA are
unpersuasive.

       In addition, the continuing safety of Abdulmunaem and Salah’s other family
members in Yemen does not have the significance that the BIA gave to this factor.
These other family members did not seek to marry outside of their class, nor did they
help Abdulmunaem marry Najla after the General refused to give his permission. As
previously discussed, one of the characteristics of the social group to which
Abdulmunaem and Salah belong is active opposition to the paternalistic marriage
traditions in Yemen.       The Al-Ghorbani family members not involved with
Abdulmunaem’s marriage to Najla do not share this characteristic. Their continued
safety thus does not demonstrate that Abdulmunaem and Salah could return to Yemen
without the likelihood of persecution.

       To the contrary, the record contains ample evidence that the General will kill
Abdulmunaem, Salah, and Najla if they are returned to Yemen, and nothing in the record
suggests that conditions in Yemen have changed such that the government there will
now be able to control the powerful General. The only way that Abdulmunaem and
Salah were able to avoid being killed was through their escape from that country.
Accordingly, the record compels a finding that Abdulmunaem and Salah have
demonstrated a clear probability of future persecution in Yemen. They are therefore
entitled to the withholding of removal. See Zhu v. Gonzales, 493 F.3d 588, 602 (5th Cir.
2007) (reversing the BIA’s denial of the withholding of removal and remanding to the
BIA “with instructions to enter an order withholding removal”); Al-Harbi v. INS, 242
F.3d 882, 894 (9th Cir. 2001) (same).
No. 08-3376       Al-Ghorbani v. Holder                                     Page 27


                               III. CONCLUSION

       For all of the reasons set forth above, we DENY review of the portion of
Abdulmunaem and Salah’s petition requesting asylum, but GRANT review of the
portion of the petition requesting the withholding of removal. The case is therefore
remanded to the BIA with instructions to enter an order withholding the removal of
Abdulmunaem and Salah.